UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4668



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COREY CORNELL MANESS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-99-70)


Submitted:   February 29, 2000            Decided:   March 14, 2000


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert B. Rigney, Kelly L. Daniels, PROTOGYROU & RIGNEY, P.L.C.,
Norfolk, Virginia, for Appellant. Helen F. Fahey, United States
Attorney, Laura M. Everhart, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, Corey Cornell Maness, appeals from the criminal

judgment convicting him of one count of possession with intent to

distribute cocaine base in violation of 18 U.S.C. § 841(a) (1994).

On appeal, Maness challenges the district court’s denial of his

motion to suppress the crack found in his vehicle and the voluntary

statements he made as a result of the search.       Maness argues that

the evidence adduced at the hearing does not support a finding that

the officers had an articulable suspicion to stop his vehicle and

that the district court used an incorrect standard to determine

whether the stop was justified. He further argues that the officer

executing the search exceeded the scope of his authority and pur-

pose of the stop by opening the vehicle door without probable cause

that Maness was involved in a criminal activity.

     After reviewing the record, we find that the district court

did not err in denying the motion to suppress, and affirm on the

reasoning of the district court.       See JA 105-16.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                               AFFIRMED




                                   2